NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

DAVID THOMAS FLANAGAN,           )
                                 )
           Petitioner,           )
                                 )
v.                               )                 Case No. 2D18-2071
                                 )
STATE OF FLORIDA,                )
                                 )
           Respondent.           )
________________________________)

Opinion filed December 14, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Tom Barber, Judge.

Kim Suzanne Seace of Law Office of Kim
Seace, Riverview, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Respondent


PER CURIAM.


             Denied.


NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.